Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-QSB/A þ QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH31, 2007 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-50842 Earth Biofuels, Inc. (Exact name of small business issuer specified in its charter) Delaware 71-0915825 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3001 Knox Street, Suite403 Dallas, TX75205 (Address of principal executive offices) (214)389-9800 (Issuer’s telephone number) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of May15, 2007, there were 246,017,970, shares of the registrant’s common stock outstanding. Transitional Small Business Disclosure Format (check one):YesoNoþ EARTH BIOFUELS, INC. TABLE OF CONTENTS FORM10-QSBA QUARTERLY REPORT PARTI FINANCIAL INFORMATION Item1. Financial Statements 3 Restated Consolidated Balance Sheets at March31, 2007 and December31, 2006 (unaudited) 3 Restated Consolidated Statements of Operations for the Three Months Ended March31, 2007 and 2006 (unaudited) 4 Restated Consolidated Statement of Stockholders’ Equity for the three month period ended March31, 2007 (unaudited) 5 Restated Consolidated Statements of Cash Flows for the Three Months Ended March31, 2007 and 2006 (unaudited) 6 Notes to Restated Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Controls and Procedures 25 PARTII OTHER INFORMATION Item1. Legal Proceedings 26 Item2. Equity Securities and Use of Proceeds 27 Item3. Defaults upon Senior Securities 34 Item4. Submission of Matters to a Vote of Security Holders 34 Item5. Other Information 34 Item6. Exhibits 34 Signatures 40 Certification of Chief Executive Officer Certification of Chief Financial Officer Certification of Chief Executive Officer Certification of Chief Financial Officer 2 Table of Contents PARTI FINANCIAL INFORMATION Item1. EARTH BIOFUELS, INC. CONSOLIDATED BALANCE SHEETS March31, December31, 2007 2006 (Restated) (Unaudited) ($ in 000’s, except per share and share amounts) ASSETS Current Assets Cash and cash equivalents $ 1,921 $ 291 Investments in equity securities 142 285 Trade accounts receivable, net of allowances totaling $0 and $109 3,520 3,019 Inventory, finished goods 802 785 Prepaid expenses and other current assets 3,276 1,471 Advances to related parties 210 — Notes receivable 894 857 Total Current Assets 10,765 6,708 Property, Plant and equipment, net of accumulated depreciation of $8,517 and $7,854 28,382 27,015 Investments and advances 43,429 40,860 Investment— related party 100 100 Notes receivable from related parties 11,266 5,824 Deferred financing fees 2,570 2,445 Goodwill and other intangibles, net of accumulated amortization of $224 and $168 29,662 30,032 Prepaid and other long term assets 1,823 747 Total Assets $ 127,997 $ 113,731 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 6,977 $ 8,064 Accrued interest payable 18,221 7,337 Payables to related parties 6,723 6,826 Demand Notes 200 250 Line of Credit 2,076 5,679 Short term convertible promissory notes, net of discount of $36,922 and $39,633 16,678 13,967 Income taxes payable 1,818 1,818 Total Current Liabilities 52,693 43,941 Long term debt, net of discounts totaling $5,235 18,765 — Total liabilities 71,458 43,941 Commitments and contingencies Stockholders’ Equity Preferred stock, $.001par value, 15,000,000shares authorized, 0shares issued and outstanding — — Common stock, $.001par value, 400,000,000shares authorized, 246,017,970 and 233,239,225shares issued and outstanding at respective dates 246 233 Additional paid-in capital 157,482 145,555 Other comprehensive income (697 ) (570 ) Accumulated deficit (100,492 ) (74,965 ) Treasury stock at cost (279,200shares) — (463 ) Total Stockholders’ Equity 56,539 69,790 Total Liabilities and Stockholders’ Equity $ 127,997 $ 113,731 See accompanying notes to consolidated financial statements 3 Table of Contents EARTH BIOFUELS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Month Periods Ended March31, 2007 and 2006 2007 2006 (Restated) (Restated) (Unaudited) ($ in 000’s, except per share and share amounts) Revenue Sales revenue $ 6,641 $ 8,231 Energy production credits 4 386 Total revenues 6,645 8,617 Cost of sales 6,292 9,413 Gross profit (loss) 353 (796 ) Operating Expenses Compensation (including share based compensation of $3,163 and $4,616, respectively) 5,114 4,616 Other selling, general and administrative 3,356 2,594 Depreciation and amortization 952 374 Total operating expenses 9,422 7,584 Net loss from operations (9,069 ) (8,380 ) Other income (expense) Interest expense (16,124 ) (75 ) Loss on sale of fixed assets (120 ) — Loss on equity investments (315 ) — Other income 101 43 Total other income (expense) (16,458 ) (32 ) Loss before provision for income tax (25,527 ) (8,412 ) Income tax expense — 454 Net income (loss) (25,527 ) (8,866 ) Unrealized loss on marketable securities (127 ) — Total comprehensive loss $ (25,654 ) $ (8,866 ) Net income (loss) per common share: Basic and diluted Net loss $ (.13 ) $ (.05 ) Weighted average shares: Basic and diluted 202,988,783 166,668,025 See accompanying notes to consolidated financial statements 4 Table of Contents EARTH BIOFUELS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Three Month Period Ended March31, 2007 Common Additional Other Stock Common Paid Comprehensive Treasury Accumulated Shares Stock at Par in Capital Income (Loss) Stock Deficit Totals (Unaudited) ($ in 000’s except per share and share amounts) Balance 12/31/06 233,047 $ 233 $ 145,555 $ (570 ) $ (463 ) $ (74,965 ) $ 69,790 Shares issued for cash 3,068 3 1,522 — — 1,525 Shares issued for services 5,999 6 3,817 — — 3,823 Shares issued for exercise of warrants 125 1 — — — 1 Shares issued for related party payables 1,000 1 510 — — 511 Unrealized loss on marketable securities — — — (127 ) — (127 ) Treasury Stock 279 — — 463 463 Shares issued to escrow 2,500 2 — — 2 Net Changes in discounts on convertible debt and reversal of derivative liabilities from retirements of debts — — 6,078 — — — 6,078 Net loss — (25,527 ) (25,527 ) Balance March31, 2007 (Restated) 246,018 $ 246 $ 157,482 $ (697 ) $ (0 ) $ (100,492 ) $ 56,539 See accompanying notes to consolidated financial statements 5 Table of Contents EARTH BIOFUELS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Month Periods Ended March31, 2007 and 2006 2007 2006 (Restated) (Restated) (Unaudited) ($ in 000’s, except per share and share amounts) OPERATING ACTIVITIES Net loss $ (25,527 ) $ (8,866 ) Adjustments to reconcile net loss to cash provided by operating activities Loss on sale of fixed assets 121 — Depreciation and amortization of intangibles 737 374 Amortization of debt issuance costs 215 — Goodwill impairment 315 — Debt discount amortization 3,556 — Share-based compensation 3,818 4,874 Changes in Trade accounts receivable (500 ) (2,596 ) Inventory (17 ) 276 Prepaid expenses and other current assets (586 ) (532 ) Other assets (2,166 ) 881 Accounts payable and accrued expenses (1,088 ) 580 Accrued interest 10,885 1,100 Taxes payable — 455 Other liabilities 8 (111 ) Net cash used in operating activities (10,229 ) (3,565 ) INVESTING ACTIVITIES Purchases of equity securities (71 ) — Purchases of property, plant and equipment (2,243 ) (2,414 ) Investments in and advances to related parties (2,296 ) 2,309 Proceeds from the sale of property, plant and equipment 75 — Increase in notes receivable (5,441 ) (2,828 ) Net cash used in investing activities (9,976 ) (2,933 ) FINANCING ACTIVITIES Proceeds from issuance of stock 1,534 777 Sales of treasury stock 463 — Proceeds from long term debt and line of credit 29,000 1,000 Repayments of long term debt and line of credit (8,653 ) (143 ) Cash paid for debt issuance costs (509 ) — Net cash provided by financing activities 21,835 1,634 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 1,630 (4,864 ) CASH AND CASH EQUIVALENTS— Beginning of year 291 5,069 CASH AND CASH EQUIVALENTS— End of year $ 1,921 $ 205 SUPPLEMENTAL CASH FLOW DISCLOSURES: Interest paid $ 1,574 $ — Income taxes paid — — See accompanying notes to consolidated financial statements 6 Table of Contents EARTH BIOFUELS, INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) RESTATEMENT SUMMARY The financial statements for the quarters ended March 31, 2007 and June 30, 2007 have been restated to disclose the existence of related party transactions and off balance sheet arrangements. Earth Biofuels, Inc.(the “Company” or “Earth”) determined that it will be necessary to restate its previously-issued financial statements contained in it’s Quarterly Reports on Form 10-QSB for the quarters ended March 31, 2007 and June 30, 2007 due to the existence of secured notes issued to Apollo Resources International, Inc. (“ARI”) (the parent), which wereguaranteed by its subsidiary Earth. The secured notes were issued in the total amount of $3,550,000 to ARI and guaranteed by the Company on February 12, 2007. The notes were collateralized by 18,214,936 shares of Earth owned by the parent-ARI. The secured notes maturedJuly 12, 2007, and the plan of repayment was to be from the production of oil and natural gas from assets owned by ARI, and/or the underlying collateral. NOTE1— BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Earth Biofuels, Inc. (“Earth” or “the Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in Earth’s Annual Report filed with the SEC on Form10-KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for fiscal 2006 as reported elsewhere in this Form10-QSB have been omitted. NOTE2— NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the FASB issued SFASNo.157, “Fair Value Measurements” (“SFAS157”). SFAS157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. SFAS157 does not impose fair value measurements on items not already accounted for at fair value; rather it applies, with certain exceptions, to other accounting pronouncements that either require or permit fair value measurements. SFAS157 is effective for fiscal years beginning after November15, 2007 and interim periods within those fiscal years. The Company is currently evaluating the impact of adopting SFAS157 on its consolidated financial position and results of operations. NOTE3— GOING CONCERN Earth has incurred significant losses from operations and as of March31, 2007, has limited financial resources. These factors raise substantial doubt about our ability to continue as a going concern. During the three months ended March31, 2007 the Company received net proceeds of $29million from the issuance of credit facilities. We used the net proceeds in concert with other funds, to continue to execute our business plan and to finance the working capital needs of its Bio-diesel and LNG operations. Earth has implemented cost saving measures, primarily in its Bio-diesel operations, by implementing cost controls designed to reduce unnecessary expenditures and operate production activities within the current economic constraints with which Earth currently operates. Earth will take additional cost savings measures, if necessary, to enhance its liquidity position. Earths’ management is attempting to seek strategic alternatives, including the pursuit of additional financing for strategic acquisitions or a merger with other businesses. Management intends to raise capital through private securities offerings, secure collateralized debt financing and use these sources of capital to grow and enhance its alternative fuel production and distribution operations. The accompanying financial statements do not reflect any adjustments that might result from the outcome of this uncertainty. NOTE4— RESTATEMENTS The accompanying financial statements have been restated to adjust the accounting for interest accruals and related interest expense. Earth Biofuels, Inc.(the “Company”) determined that it will be necessary to restate its previously-issued financial statements contained in it’s Quarterly Report on Form10-QSB as of and for the Three month period ended March31, 2007. The Company has been involved in renegotiations regarding its Securities Purchase Agreements dated July24, 2006, totaling $52.5million, and August11, 2006, totaling $1.1million. In connection with the ongoing renegotiations regarding the Securities Purchase Agreements Earth did not make the first quarterly interest payments due October1, 2006, or register the underlying securities within 30days from closing in accordance with the agreements. Prior to the filing of the Company’s first quarter 2007 report, the Company had reason to believe that an agreement was reached whereby all interest and registration penalties (additional penalties due to late interest payments and late registration of securities) would be waived, in lieu of a redemption premium of 20%, shorter maturity dates, and agreements to sell specific investments in order to repay amounts due. In addition, it was the opinion of management that there were substantial defenses for the late charges and penalties in the event of litigation. As such, the Company accrued interest and related interest expense according to the forbearance terms. It has been determined subsequent to the filing of the Company’s first quarter 2007 report that an agreement has not yet been reached on the forbearance, and as such, the Company has restated its quarterly report to include interest and registration penalties according to the original Securities Purchase Agreements dated July24, 2006 and August11, 2006, respectively. 7 Table of Contents EARTH BIOFUELS, INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS— (Continued) The following table sets forth a reconciliation of previously reported and restated “Accrued Interest Payable”, “Interest Expense” and “Accumulated deficit” as of and for the three month period ended March, 31, 2007. As Reported For the Three Amount of As Restated For the Three Description Months Ended March31, 2007 Adjustment Months Ended March31, 2007 ($ in 000’s) ($ in 000’s) ($ in 000’s) Accrued interest payable $ 10,203 8,018 $ 18,221 Interest expense $ (8,106 ) (8,018 ) $ (16,124 ) Total other income and (expense) $ (8,440 ) (8,018 ) $ (16,458 ) Net Income (loss) $ (17,509 ) (8,018 ) $ (25,527 ) Net loss per common share: Basic and Diluted $ (0.09 ) (0.04 ) $ (0.13 ) Accumulated deficit $ (92,474 ) (8,018 ) $ (100,492 ) In addition, there was no impact on net cash flows from operations and changes in cash and cash equivalents for the above periods. Earth entered into a share exchange agreement with the shareholders of the LNG Business on November22, 2006. Under the Agreement, Earth acquired from the shareholders all of the issued and outstanding shares of the LNG Business (the “LNG Shares”). Earth agreed to issue 18,844,222shares of its common stock as consideration for the LNG Shares. The LNG Business had been previously acquired by Apollo on December7, 2005. Under the guidance in Statement of Financial Accounting Standards (SFAS) No.141 transactions between companies under common control are to be accounted for at the historical cost basis. The transaction between Earth and the LNG business was a transaction between entities under common ownership and therefore recorded no adjustment for the fair value of the assets acquired. Earth follows the guidance included in Accounting Principles Board Opinion 16 by applying the pooling method in accounting for this acquisition. In accordance with SFAS141 the prior year’s information has been restated to furnish comparative information. Apollo had recorded goodwill of approximately $24million, as the acquisition was accounted for as a purchase transaction. As such, Earth has amended its 2005 and 2006 financial statements to reflect the acquisition of Apollo LNG, Inc, as of December7, 2005. NOTE5— INVESTMENTS, ADVANCES AND NOTESRECEIVABLE FROM RELATED PARTIES Amounts representing the Company’s percentage interest in the underlying net assets of other significant subsidiaries, and less-than-majority-owned companies in which a significant ownership percentage interest is held, are included in “Investments and advances”. There were minimal related operations during the three months ended March31, 2007 and as such the Company’s share of the net income of these companies is $0 in the consolidated statement of income. Evidence of loss in value that might indicate impairment of investments in companies accounted for on the equity method is assessed to determine if such evidence represents a loss in value of the Company’s investment that is other than temporary. Examples of key indicators include a history of operating losses, negative earnings and cash flow outlook, and the financial condition and prospects for the investee’s business segment or geographic region. If evidence of an other than temporary loss in fair value below carrying amount is determined, impairment is recognized. In the absence of market prices for the investment, discounted cash flows are used to assess fair value. 8 Table of Contents EARTH BIOFUELS, INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS— (Continued) Investments and advances consist of the following entities and amounts as of and for the three months ended March31, 2007: Method of Accounting for the Total Year Ended December31, Investment Amount of Investment Description 2006 % Ownership Amount Advances and Advances Type of Investment ($ in 000’s) ($ in 000’s) ($ in 000’s) Investments Truckers Corner Hillsboro, TX Equity 25% $ 1,120 $ 4,161 $ 5,281 Retail facility for Bio-diesel distribution American Earth Dallas, TX Equity-to be consolidated in 2007 Proposed To be 51%-Start up Co. 77 — 77 Acquisitions of retail sites for Bio-diesel distribution Systems Management Solutions, Inc. (“SMS”), SanAntonio, TX Cost Advances-LOI — 22 22 Bio-diesel production facility Vertex Processing, LP, Houston, TX Cost Advances-LOI-51% — 2,497 2,497 Bio-diesel production facility Letters of Intent Biodiesel Investment Group and Bunge North America, Danville, Illinois Cost 10% 4,901 — 4,901 Bio-diesel production facility Earth Ethanol and Liquafaction Corporation, MosesLake, Washington Equity-to be consolidated in 2007 Proposed to be 80%-Start up Co. — 425 425 Ethanol production facility Earth Ethanol and HPS Development, L.L.C., Plaquemines Parish, Louisiana Cost Advances-LOI — 27,076 27,076 Ethanol production facility DFI-Albemarle Bio-Refinery, Inc., North Carolina Cost Advances-LOI — 3,150 3,150 Ethanol production facility Total investment and advances $ 6,098 $ 37,331 $ 43,429 Investments— American Earth Fuels Company — During 2006, the Company put down on deposit $250,000 related to a potential contract to purchase certain retail locations in Texas. However, subsequent to year-end, this deposit was forfeited due to various business reasons. Advances on Letters of Intent— On May2, 2006, Earth entered into a letter of intent with Vertex Energy, L.P., which contemplates a joint venture in which a newly created company will own and operate a biodiesel production facility on the Houston Ship Channel in Houston, Texas. As contemplated by the letter of intent, Vertex Energy will acquire a 49% interest in the newly created company in exchange for contributing to the new operating company real property and improvements, including an existing chemical processing facility. Earth will acquire a 51% interest in the operating company in exchange for the payment of $2,500,000 and the issuance of 1,500,000shares of our common stock to Vertex Energy. These shares were issued in October, 2006 and had a fair market value of $4,320,000. In addition advances of $550,000 have been made. On February5, 2007, Vertex Energy, LP& Benjamin P. Cowart alleged breach of contract and a motion for new trial was granted. We believe these allegations are substantively without merit, and are vigorously contesting the claims brought by the plaintiff, and are exercising all available rights and remedies against them; however, the ultimate outcome of this matter is uncertain. The companies are currently in renegotiation of this acquisition. Due to the foregoing the Company believes the investment amount was compromised and has recorded a loss on this investment totaling $2,435,000. 9 Table of Contents EARTH BIOFUELS, INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS— (Continued) Notes receivable from related parties— Notes receivable from related parties consists of advances made to the parent Apollo, and other related parties pursuant to intercompany credit agreements and notes related to investments bearing market rates and terms. Total notes receivable as of March31, 2007 and December31, 2006 are as follows: Description 2007 2006 ($ in 000’s) ($ in 000’s) Truckers Corner $ 107 $ 104 SMS 788 788 DFI 2,146 2,120 Apollo 7,636 2,812 Apollo Affiliates 589 0 AIRO 857 857 Total 12,123 6,681 Less current portion (857 ) (857 ) Long term notes receivable from related parties $ 11,266 $ 5,824 Advances to related parties— Earth made advances totaling $209,500 as of March31, 2007 to affiliates of the company. NOTE6— INTANGIBLE ASSETS Goodwill recorded on Earth’s balance sheet reflects the purchase price of Earth’s acquisitions exceeding the fair market value of the net assets. At March31, 2007, Earth had recorded $23,983,000 of goodwill related to its acquisition of its LNG businesses, and $3,981,280 related to the acquisition of Distribution Drive. Other intangible assets consist of a license costing approximately $2.2million for the sales of a brand name biodiesel product. Earth is amortizing its acquired definite-lived intangible asset on a straight-line basis over the estimated useful life of 10years. Amortization expense for the three months ended March31, 2007 and year ended December31, 2006, respectively was approximately $56,000 and $168,000. The estimated aggregate amortization expense of our definite-lived intangible assets for each of the five succeeding fiscal years is approximately $223,000. Earth has determined that, based on the impairment tests performed, approximately $315,000 of impairment to other intangible assets has occurred. 10 Table of Contents EARTH BIOFUELS, INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS— (Continued) NOTE7— DEMAND NOTES— Earth has several demand notes totaling $200,000 as of March31, 2007. The notes are un-collateralized, with interest at 8%, all of which is due upon demand. On January19, 2007 Earth obtained proceeds totaling $750,000 from three separate individuals and companies. In connection with this debt Earth issued warrants for common stock totaling 375,000shares, exercisable at $.01per share for 10years. The notes were repaid in March 2007. At the date of original issuance the warrants had a relative fair value of $750,000. Amortization on the debt discount totaled $750,00 for the three months ended March31, 2007. NOTE8— LINE OF CREDIT The LNG subsidiary obtained a new revolving credit as of March31, 2007, and used the proceeds to repay a former line of credit. Earth obtained a $5million revolving credit facility which is advanced at the rate of 85% of accounts receivable. Interest of prime plus 2% is payable monthly. NOTE9— LONG TERM DEBT On February28, 2007, our LNG subsidiary obtained several credit facilities totaling $15million. The $15million term loan is due and payable in 3years, with interest accruing at LIBOR plus 1,000basis points and payable monthly in advance. The loan is secured by the LNG plant facility in Topock, Arizona. In connection with this facility Warrant Purchase and Registration Right agreements were issued to purchase 13,549,816 of the Company’s common stock at $.36per share for 10years. At the date of original issuance the warrants had a relative fair value of $3,674,702. Amortization on the related debt discount totaled $64,557 for the three months ended March31, 2007. On March23, 2007, Earth obtained a $9million term loan facility. The principal amount is due in 3years with interest payable at LIBOR plus 1,000 basis points. The loan is secured by the Durant plant facility in Durant, Oklahoma. In connection with this facility, Warrant Purchase and Registration Right agreements were issued to purchase 6,774,908 of the Company’s common stock at $.36per share for 10years. At the date of original issuance the warrants had a relative fair value of $1,654,643. Amortization on the related debt discount totaled $30,728 for the three months ended March31, 2007. In connection with these facilities interest reserves were escrowed totaling $1,053,000 for interest payments due the first twelve months. Long-term debt consisted of the following (in thousands): March31, 2007 Term debt facilities 24,000 Unamortized discounts (5,235 ) 18,765 Less current installments 0 Long-term debt, less current installments $ 18,765 11 Table of Contents EARTH BIOFUELS, INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS— (Continued) The following table sets forth our future debt payment obligations as of March31, 2007: Debt Outstanding at March31, 2007 1year or less $ 0 2years 0 3years 24,000 4years 0 5years 0 Thereafter 0 Total future payments $ 24,000 In addition, in connection with long term debt facilities, Earth incurred loan costs of $509,000. NOTE10— STOCKHOLDERS’ EQUITY Warrants— Warrants granted by the Company consisted of the following for the three months ended March31, 2007. 2006 Description Exercise Price Warrants May4, 2006 convertible debt-(debt repaid), warrants issued to investor $ 2.00 920,810 May26, 2006 convertible debt-(debt repaid), warrants issued to investor and placement agent $ 3.84 768,750 June7, 2006 convertible debt-(debt repaid), warrants issued to investor and placement agent $ 2.93 1,545,000 July10, 2006 convertible debt (debt repaid), warrants issued to investor and placement agent $ 2.50 1,515,000 July21,2006 warrants issued for consulting fees $ .25 4,000,000 July24, 2006 convertible debt, warrants issued to investors $ 2.90 9,051,725 August11, 2006 convertible debt, warrants issued to investors and placement agent $ 2.90 189,655 January19, 2007, promissory notes, warrants issued to note holders $ .01 750,000 February28, 2007, long term debt, warrants issued to note holders $ .36 13,549,816 March23, 2007, long term debt, warrants issued to note holders $ .30 6,774,908 The weighted average exercise price for all warrants outstanding as of March31, 2007 was $.60per share. All warrants have a five-year or ten year expiration. The warrant fair value was determined by using the Black Scholes option pricing model. Variables used in the Black-Scholes option-pricing model include (1)risk-free interest rate, (2)expected warrant life is the actual remaining life of the warrants as of the year end, (3)expected volatility was 100%-400%, and (4)zero expected dividends. 12 Table of Contents EARTH BIOFUELS, INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS— (Continued) A summary of the Company’s stock warrant activity and related information at March,31, 2007 is as follows: Number of Shares Weighted Average Under Warrant Exercise Price Exercise Price Warrants outstanding at December31, 2006 17,790,904 $ .25-3.84 $ .73 Issued 20,699,724 $ .01-.36 $ .25 Exercised (125,000 ) $ .01 $ .01 Expired — — — Warrants outstanding and exercisable at March31, 2007 38,365,628 $ .01-$3.84 $ .60 In summary there were warrants for 38,365,628shares of common stock, and conversion options for 18,482,760shares outstanding as of March31, 2007. Due to net losses or anti-dilutive features these warrants and conversion options were not presented on the Consolidated Statement of Operations. Share-based Compensation— During the three months ended March31, 2007, Earth issued 5,073,212 restricted shares, valued at approximately $3.2million of Earth’s common stock to employees for services rendered, and 925,000 restricted shares, valued at approximately $633,000, of Earth’s common stock for consulting services. Of these shares 4,500,000shares were issued to two Board Members. There have been no stock options granted as of March31, 2007. Subscriptions— Earth signed a Securities Purchase Agreement in December22, 2005, whereby Earth sold 14,493,015shares for a specified purchase price. The purchase price was never received from the purchaser, and thus, the shares were returned to Earth and held in escrow by an escrow agent. The escrow agent sold some of these shares during the three months ended March31, 2007 totaling approximately 3,068,299shares for approximately $1,525,000. Escrowed Shares— On January29, 2007, Earth entered into a letter of intent and escrow agreement with Nexxus One Securities, Ltd. (Nexxus) whereby Nexxus has offered $150million in the form of investment grade bonds in exchange for voting common stock of Earth. In addition, Earth deposited 2,500,000shares in escrow to secure the proposal. This transaction has not yet been consummated and remains under consideration. NOTE11— RELATED PARTY TRANSACTIONS The financial statements for the quarters ended March 31, 2007 and June 30, 2007 have been restated to disclose the existence of related party transactions and off balance sheet arrangements. Earth Biofuels, Inc.(the “Company” or “Earth”) determined that it will be necessary to restate its previously-issued financial statements contained in it’s Quarterly Reports on Form 10-QSB for the quarters ended March 31, 2007 and June 30, 2007 due to the existence of secured notes issued to Apollo Resources International, Inc. (“ARI”) (the parent), which wereguaranteed by its subsidiary Earth. The secured notes were issued in the total amount of $3,550,000 to ARI and guaranteed by the Company on February 12, 2007. The notes were collateralized by 18,214,936 shares of Earth owned by the parent-ARI. The secured notes maturedJuly 12, 2007, and the plan of repayment was to be from the production of oil and natural gas from assets owned by ARI, and/or the underlying collateral. Advances As of March31, 2007, Earth had payables to the following related parties totaling $6,513,000, as follows: Description 2007 ($ in 000’s) Apollo International Resources, Inc. $ 2,648 LNG affiliates 4,075 Total $ 6,723 Apollo International Resources, Inc. is the majority stockholder of Earth, and LNG is a wholly owned subsidiary of Earth. During the three months ended March31, 2007 Earth issued 1,000,000shares valued at $510,000 in lieu of payments to the parent Apollo.Amounts advanced from related parties were used to fund operations and investments of Earth. All related party payables are classified as current due to management’s intent to pay the amounts owed during the following fiscal year. 13 Table of Contents EARTH BIOFUELS, INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS— (Continued) NOTE12— COMMITMENTS AND CONTINGENCIES Escrowed Shares On January29, 2007, Earth entered into a letter of intent and escrow agreement with Nexxus One Securities, Ltd. (Nexxus) whereby Nexxus has offered $150million in the form of investment grade bonds in exchange for voting common stock of Earth. In addition, Earth deposited 2,500,000shares in escrow to secure the proposal. This transaction has not yet been consummated and remains under consideration NOTE13— SEGMENT INFORMATION Earth maintains one operating segment whose business is conducted through a separate legal entity that is wholly owned by Earth. This segment is Earth LNG, Inc. LNG is managed separately, as this business has distinct customer base and requires different strategic and marketing efforts. The accounting policies of the segment are the same as those described in the summary of significant accounting policies. The segment company contains liquefied natural gas production, distribution and marketing operations. The subsidiary revenues are in excess of 10% of consolidated revenues. There are no inter-segment revenues or expenses. Certain segment data is included in the table below as follows: LNG Earth Biofuels Consolidated ($ in 000’s) ($ in 000’s) ($ in 000’s) Three months ended March31, 2007 Revenue $ 5,971 674 6,645 Loss from operations $ (820 ) (8,249 ) (9,069 ) Interest Expense $ (139 ) (15,986 ) (16,125 ) Net Loss for the three months ended March31, 2007 $ (946 ) (24,571 ) (25,527 ) Property, plant and equipment, net $ 11,430 16,952 28,382 Total Assets $ 15,412 112,585 127.997 Current Liabilities $ 9,361 35,314 44,675 Municipal customers represents approximately 58% of the consolidated revenues related to LNG. The total sales to this customer for the three months ended March31, 2007 was approximately $3.6million. NOTE14— SUBSEQUENT EVENTS On May18, and May31, 2007, the registrant’s Chief Executive Officer and Chief Financial Officer, in consultation with the Board of Directors and the registrant’s independent registered public accounting firm, concluded that the previously issued financial statements contained in the registrant’s Quarter Reports on Forms 10-QSB for the interim quarterly reports as of June30, 2006, September30, 2006, and March31, 2007, and the annual report as of December31, 2006, should not be relied upon because of errors in those financial statements and that the registrant would restate these financial statements to make the necessary accounting corrections. 14 Table of Contents ITEM2. Management’s Discussion and Analysis. The following discussion and analysis should be read in conjunction with Earth’s Financial Statements, together with the notes to those statements, included in Item7 of this Annual Report on Form10-KSB. Overview The principal business of Earth is the domestic production, supply and distribution of alternative based fuels consisting of biodiesel, ethanol and liquid natural gas. Earth produces pure biodiesel fuel (B100) for sale directly to wholesalers, and to be used as a blend stock to make B20 biodiesel. Biodiesel is a non-toxic, biodegradable diesel fuel made from soybean and other vegetable oils, and used or recycled oils and fats. Earth utilizes vegetable oils such as soy and canola oil as raw material (feedstock) for the production of biodiesel fuel. Earth’s primary bio-diesel operations are located in Oklahoma and Texas. Earth also has investments in various Ethanol plants. The plants are currently under construction, however there were no operations as of three months ended March31, 2007. Ethanol is another renewable alternative fuel. Ethanol, also known as ethyl alcohol or grain alcohol, and is produced primarily from corn and wheat. Earth also produces and distributes liquefied natural gas, or lng, which is natural gas in its liquid form. Liquid natural gas is primarily methane with only small amounts of other hydrocarbons. Earth’s primary operations are in Arizona and California. Our primary sources of revenue for the three months ended March31, 2007 are from the sale of biodiesel fuels and lng, and related energy production credits. Our sales revenue is a function of the volume we sell and the price at which we sell. The volume of our sales is largely dependent upon demand and our ability to distribute the product. The selling prices we realize for our products are largely determined by the market supply and demand, which in turn, is influenced by industry factors over which we have little, if any, control, such as the price of gasoline and other alternative energy sources. We blend and market our biodiesel directly to fuel stations. For our biodiesel products the distribution strategy includes supplying B100 for storage and blending terminals, controlling the blending point, and obtaining exclusive agreements with terminal chains throughout the United States. We have entered into agreements with oil companies with the capability to deliver to fleet, agricultural and retail fueling terminals, and retail service stations, to expand biodiesel consumption in their local areas. For our lng products the production facility is located in Topock, AZ, is just one mile east of the Arizona border with California. The plant has a maximum capacity of 86,000 gallons per day, and is currently running at approximately 94% efficiency. The facility is strategically located in close proximity to its primary metropolitan markets along the west coast to minimize transportation costs. The plant’s natural gas feedstock supply is fed by an ElPaso Natural Gas pipeline. Our gross profit is derived from our total revenues less our cost of sales. Our cost of sales is affected by the price of our purchases of biodiesel and natural gas on the open market, which are also affected by supply and demand, and the cost of raw materials used in the production process, such as soy oil and natural gas. As we implement our facility construction and expansion strategy, we expect our cost of sales to be impacted by our cost of raw materials used in production. We entered into letters of intent during 2006 and are currently in discussions relating to our entry into separate joint ventures to purchase, construct, expand and/or retrofit ethanol facilities in Plaquemines Parish, Louisiana, and in Martin County, North Carolina, and biodiesel production facilities in Texas and Illinois. Our obligations set forth in these letters of intent are subject to the negotiation and execution of definitive documentation. We can make no assurances that the final terms of any of the transactions will conform to the terms of the letters of intent or that the parties will even enter into definitive documents. These negotiations are ongoing as of March31, 2007. During the third quarter of 2006, we received net proceeds of $53.6million from the issuance of senior convertible notes. We used the net proceeds from the sale, in concert with other funds, to continue to execute our business plan, specifically the construction or acquisition of additional biodiesel and ethanol facilities, and for other general corporate purposes, including working capital. Acquisition of Apollo LNG— On November22, 2006, Earth acquired all of the issued and outstanding shares of Apollo LNG, Inc (The “LNG Business”) in exchange for 18,844,222shares of Earth’s common stock as consideration. The LNG Business had been previously acquired by Earth’s parent Apollo on December7, 2005. The shares were contributed to a newly formed company named Earth LNG Inc. (“LNG”). The primary operations are located in Arizona and California. 15 Table of Contents Under the guidance in Statement of Financial Accounting Standards (SFAS) No.141 transactions between companies under common control are to be accounted for at the historical cost basis. The transaction between Earth and Apollo LNG was a transaction between entities under common ownership and therefore, no adjustment for the fair value of the assets acquired is deemed appropriate. Certain provisions in Opinion 16 relating to application of the pooling method provide a source of continuing guidance on the accounting for transactions between entities under common control. In accordance with SFAS141 and the related appendix (D17) the prior year’s information is to be restated to furnish comparative information. As such, Earth has amended its 2006 financial statements to reflect the acquisition of Apollo LNG, Inc, as of December7, 2005. Continuing Losses.We have had net losses from operations each year since inception, and there can be no assurance that we will be profitable in the future. Our financial results depend upon many factors that impact our results of operations including sales prices of natural gas, soy oil and corn, the volume of sales of liquefied natural gas, biodiesel and ethanol, availability of and the level and success of production, development and distribution activities and financial resources to meet cash flow needs. Earths’ management is attempting to seek strategic alternatives, including the pursuit of additional financing for strategic acquisitions or a merger with other businesses. The Company has incurred significant losses from operations and as of March31, 2007, and has limited financial resources. These factors raise substantial doubt about our ability to continue as a going concern. Management intends to raise capital through private securities offerings, secure collateralized debt financing and use these sources of capital to grow and enhance its alternative fuel production and distribution operations. If additional funds are raised by issuing debt, we may be subject to restrictive covenants that could limit our operating flexibility. Earth’s performance will also be affected by prevailing economic conditions. Many of these factors are beyond Earth’s control. There can be no assurance that adequate funds will be available when needed and on acceptable terms, or that a strategic alternative can be arranged. The accompanying financial statements do not reflect any adjustments that might result from the outcome of this uncertainty. During the year 2006 the Company received net proceeds of $53.6million from the issuance of senior convertible notes. We used the net proceeds from the sale, in concert with other funds, to continue to execute our business plan, specifically the construction or acquisition of additional biodiesel and ethanol facilities, and for other general corporate purposes, including working capital. During the year Earth named several famous individuals as directors and advisory board members. They joined Earth as both spokesmen and members of the board of directors. In addition, Earth Biofuels acquired the exclusive license to sell and distribute Willie Nelson’s BioWillie-branded biofuels. These members will provide guidance to senior management on key issues and will serve to broaden biofuels awareness on a national scale. Earth wholly owns a subsidiary named Durant Biofuels, LLC (“Durant”), which was established in Oklahoma on September7, 2005. Durant constructed a 10 mmgy (million gallons per year) capacity pure biodiesel (B100) production plant on approximately 4acres of land in an industrial park in Durant, Oklahoma. The facility is strategically located off Interstate 75, approximately 95miles north of Dallas, Texas, and has the ability to serve the commercial and retail markets of Dallas/Ft.Worth. In addition, the plant is located in an area that allows for the inbound supply of feedstock by local farmers and the outbound transportation of biodiesel fuel via an on-location railroad spur. Earth formed a new entity “American Earth Fuels” in October 2006 for the purpose of creating a principal distribution channel for Earth and its related companies. This company will begin acquiring retail service stations in 2007 throughout Texas for distribution of biodiesel fuel. American Earth plans to sell biodiesel and ethanol fuel products, as well as traditional petroleum fuel products, to consumers. Earth, the exclusive distributor for BioWillie biodiesel fuel, will distribute BioWillie and ethanol fuel to American Earth’s retail stations in order to meet the demand of its customers. On September21, 2006, Earth invested $5million for an equity interest in a newly-formed company named “Biodiesel Investment Group”. Biodiesel Investment Group and Bunge North America, Inc. (“Bunge”), one of the nation’s leading agribusiness firms, have partnered to start the construction of a biodiesel plant with an annual capacity of 45million gallons. Once completed, the plant will be Illinois’ largest biodiesel production plant. It is anticipated that Earth will enter into an off-take agreement with the new Illinois LLC for some portion of the biodiesel production output of the plant. Earth plans to market its share of the new plant’s production to local and other new markets under its “BioWillie” brand name. 16 Table of Contents During the fourth quarter of fiscal 2006 Earth completed the acquisition of the LNG business. The acquisition of the LNG business marked the initial entrance of Earth into the liquefied natural gas production business. The acquisition added the largest producer of wholesaler vehicle-quality LNG in the western US and Mexico, and has allowed Earth to be more diversified. Earth believes this acquisition will be a major part of establishing future financial stability. The LNG company acquisitions have produced revenues in excess of $50million over the preceding two fiscal years. In response to soaring fuel costs, and to avail itself of government subsidies and tax incentives, Earth has pursued a strategy of developing renewable forms of energy, such as biodiesel and ethanol. Consequently, Earth has acquired various interests in companies in Texas, N. Carolina, New Orleans, Illinois and Washington. We are working with other partners to build and refurbish plants in order to produce substantial quantities of renewable, domestic fuel. Subsequent to year end 2006 Earth obtained several credit facilities totaling $29million with various lenders to finance the working capital needs of its Biodiesel and LNG operations. Our partners in various Ethanol plants are raising additional equity through performance bonds and USDA guaranteed loans. Earth has implemented cost saving measures, primarily in its Bio-diesel operations, by implementing cost controls designed to reduce unnecessary expenditures and operate production activities within the current economic constraints with which Earth currently operates. Earth will take additional cost savings measures, if necessary, to enhance its liquidity position. Results of Operations Comparison of Three Months Ended March31, 2007 To Three Months Ended March31, 2006 The following table sets forth selected data as a percentage of total revenues (unless otherwise noted) for the periods indicated. All information is derived from the accompanying consolidated statements of operations. Three Months Ended March31, 2007 2007 2006 Revenues: Sales revenue 99 % 96 % Energy production credits 1 % 4 Total revenues 100 % 100 % Cost of sales 95 % 109 % Gross profit 5 % (9 )% Compensation 77 % 54 Other selling, general and administrative 51 % 30 % Depreciation and amortization 1 % 4 % Net loss from operations (125 )% (97 )% Net (loss) (384 )% (123 )% Revenue.Total revenue for the three months ended March31, 2007 decreased $2million, or 23%, to approximately $6.6million from approximately $8.6million in 2006. The decrease in total revenue is primarily the result of decreased sales of biodiesel. 17 Table of Contents Cost of Sales.Cost of sales for three months ended March31, 2007 decreased $3million, or 33%, to approximately $6.3million from approximately $9.4million for 2006. Our cost of goods sold is mainly affected by the cost of biodiesel, vegetable oil, and other raw materials. The decrease in cost of sales is primarily the result of decreased sales of biodiesel. Compensation.Compensation for three months ended March31, 2007 increased approximately $.5million and related primarily to shares issued to consultants for employees and consulting services. The shares issued as share based compensation were valued at market consistent with SFASNo.123(R), “Share-Based Payment” (“SFASNo.123(R)”). Other Selling, General and Administrative Expenses.Other selling, general and administrative expenses for three months ended March31, 2007 increased approximately $762,000million from approximately $2.6million for the same period in 2006. The 2007 costs increase consist of expenses related to travel, marketing and professional fees. Depreciation and Amortization.Depreciation and amortization for three months ended March31, 2007 increased to approximately $952,000million from $374,000 for the same period in 2006. The increase in depreciation and amortization is related primarily to purchases of plant and equipment. Interest Expense.Interest expense related primarily to short term convertible debts and long term debts for three months ended March31, 2007 was approximately $16million from $75,000 for the same period in 2006. Interest expense consisted primarily of interest fees and the amortization of debt discounts. Comparison of Three Months Ended March31, 2006 To Three Months Ended March31, 2005 Due to Earth operations beginning in the later part of 2005 the comparison to the three months ended March,31, 2006 are not meaningful. In addition, the LNG acquisition occurred in late 2005. As a result, only 2006 results have been discussed above. Liquidity and Capital Resources Overview.Our principal sources of liquidity consist of cash and cash equivalents, cash provided by operations and issuances of debt and equity securities. In addition to funding operations, our principal short-term and long-term liquidity needs have been, and are expected to be, the debt service requirements of our senior convertible notes, the acquisition and construction of new facilities, capital expenditures and general corporate purposes. In addition, as our production operations ramp up, we anticipate significant purchases of soy oil, corn and other inputs necessary for biodiesel and ethanol production. During the three months ended March,31, 2007 our cash and cash equivalents increased by $1.6million from the same period in 2006, primarily as the result of obtaining new credit facilities in the first quarter of 2007. Net cash used in operating activities was approximately $10.2million for three months ended March31, 2007 compared to net cash used in operating activities of approximately $3.6million for the same period in 2006. The increase in net cash flow used in operating activities relates to increasing operating costs as we ramp-up our operations, including higher cost of good sold, other selling, general and administrative expenses and interest expense. Net cash used in investing activities was approximately $10.0million for three months ended March31, 2007, compared to net cash used in investing activities of approximately $2.9million for the same period in 2006. The increase in net cash used in investing activities relates to purchases of fixed assets in the amount of approximately $2.2million for our Durant and LNG facilities, increase in notes receivable of $5.4million related to affiliates, and advances of approximately $2.3million during the three months ended March31, 2007 related to letters of intent and investments we have entered into to own and operate biodiesel and ethanol facilities. Net cash provided by financing activities was $21.8million for three months ended March31, 2007, compared to net cash provided by financing activities of approximately $1.6million for the same period in 2006. Cash flows provided by financing activities during three months ended March31, 2007 relate primarily to new credit facilities totaling $29million, less the repayment of prior debts of $8.7million, and offset by debt issuance costs of $.5million. In addition, $1.5million relates to proceeds from the issuance of common stock. 18 Table of Contents We incurred net losses and negative cash flows from operations of approximately $25.5million and $10.2million, respectively, for the three months ended March31, 2007. Of the net losses for the three months ended March31, 2007 approximately $3.8million relates to shares issued to employees and nonemployees for services rendered, and approximately $3.5million relates to amortization of debt discounts. We had approximately $1.9million in cash and cash equivalents at March31, 2007. Our working capital deficit at three months ended March31, 2007 was approximately $33.9million. Current and Future Financing Needs— The success of our operations and business growth and expansion strategy depends upon our ability to raise additional equity and debt financing and our ability to generate sufficient cash flow from operations. We expect to continue to devote capital resources to fund our business plan. In order to support the initiatives envisioned in our business plan, we intend to raise additional funds through the sale of equity, debt or a combination of the two. Our operating performance and ability to raise additional financing depends on many factors beyond our control, including the prevailing economic conditions, state of the capital markets, the market price of our common stock and other risks and uncertainties including the prices of various commodities, particularly the prices of ethanol, soybean, corn, natural gas and petroleum diesel gasoline, our dependence on key suppliers and adverse changes in governmental incentives and governmental regulation. We might not have access to the funding required for the expansion of our business or such funding might not be available to us on acceptable terms. We might finance the expansion of our business with additional indebtedness or by issuing additional equity securities. The amount of any additional indebtedness could be substantial. We could face financial risks associated with incurring additional indebtedness, such as reducing our liquidity and access to financial markets and increasing the amount of cash flow required to service our debt, or associated with issuing additional stock, such as dilution of ownership and earnings. An increase in our debt would decrease the amount of funds available for our growth strategy, thereby making it more challenging to implement our strategy in a timely manner, or at all. If future cash flows and capital resources are insufficient to meet our debt obligations and commitments, we may be forced to reduce or delay activities and capital expenditures, obtain additional equity capital or debt financing. In the event that we are unable to do so, we may be left without sufficient liquidity and we may not be able to continue operations. We have spent, and expect to continue to spend, substantial amounts in connection with implementing our business strategy. Based on our current plans, we believe that after consideration of the net proceeds of the $52.5million offering and future private sales of our shares, we have sufficient funds to enable us to meet our planned operating needs for at least the twelve month period subsequent to the balance sheet date, December31, 2006. In addition, subsequent to year end 2006 we secured $29million in credit loan facilities. Earth acquired a liquid natural gas (“LNG”) production company in November 2006. This company is the largest producer and wholesaler of vehicle-quality liquid natural gas in the United States and is one of only five production facilities in the country that produces clean liquid natural gas. This company offers turnkey fuel solutions, and leases storage, fuel dispensing equipment and fuel loading facilities. The LNG markets include transportation alternative fuel for transit systems, seaports, local delivery fleets and locomotive switch engines. This gas also has industrial and agricultural applications. Earth currently produces 82,000 gallons per day. Earth expects revenues will increase approximately $12million per year related to LNG sales. Management is focusing on expanding and improving its biodiesel production and distribution operations. Through acquisition, organic growth and funding via collateralized loans and private placement offerings, Earth plans to continue to increase the profitability of its operations necessary to support operations. On February28, 2007 and March1, 2007 our LNG subsidiary obtained several credit facilities totaling $15million and $5million, respectively. The loan is secured by the LNG plant facility in Topock, Arizona. The $5million revolving credit facility is advanced at the rate of 85% of accounts receivable. On March23,2010, Earth obtained a $9million term loan facility. The principal amount is due in 3years. The loan is secured by the Durant plant facility in Durant, Oklahoma. 19 Table of Contents Earth’s continued existence is dependent upon its ability to take advantage of acquisition opportunities, raise capital through private securities offerings, secure collateralized debt financing and use these sources of capital to grow and enhance its biodiesel, LNG, and ethanol production and distribution operations. Earth has also continued to raise capital through a variety of private securities offerings of its common stock. Critical Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations is based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States, requires management to make estimates and assumptions that affect the amounts reported in the accompanying financial statements and related footnotes. Management bases its estimates and assumptions on historical experience, observance of industry trends and various other sources of information and factors. Estimates are based on information available as of the date of the financial statements and, accordingly, actual results could differ from these estimates, sometimes materially. Critical accounting policies are defined as those that are reflective of significant judgments and uncertainties, and potentially could result in materially different results under different assumptions and conditions. The most critical accounting policies and estimates are described below. Revenue Recognition— The geographic location of our customer base is primarily in the Texas and California markets, although management intends to expand operations throughout the Southeastern and Southwestern United States. Sales are recorded at net realizable value, net of allowances for returns, upon shipment of products to customers. We record revenue from federal incentive programs related to the production of biodiesel when we have produced, sold, blended the biodiesel, and completed all the requirements of the applicable incentive program. Business Combinations— Business combinations are accounted for using the purchase method. Under the purchase method, we report the acquired entities’ assets and liabilities at fair market value as of the date of purchase. Any excess of the fair market value of the consideration given over the fair market value of the net assets acquired is reported as goodwill. If the fair market value of the consideration given is less than the fair market value of the net assets acquired, the resulting excess of fair value of acquired net assets over the cost of the acquired entity is allocated, on a pro rata basis, against certain assets acquired in the business combination. If any excess over cost remains after reducing certain assets to zero, the remaining excess is recognized as an extraordinary gain. Accounting for Stock Based Compensation— We use the principles defined in SFAS123, “Accounting for Stock-Based Compensation,’ to account for stock options, awards and warrants. Under this pronouncement, we determine the fair value of awards, options and warrants using the Black-Scholes Option Price Calculation model, and recognize the fair market value of the options, awards and warrants when granted or vested. Accounting for Derivatives— Statement of Financial Accounting Standards (“SFAS”) No.133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS133”), as amended, requires all derivatives to be recorded on the balance sheet at fair value. These derivatives, including embedded derivatives in our structured borrowings, are separately valued and accounted for on our balance sheet. Fair values for exchange-traded securities and derivatives are based on quoted market prices. Where market prices are not readily available, fair values are determined using market based pricing models incorporating readily observable market data and requiring judgment and estimates. In September 2000, the Emerging Issues Task Force (“EITF”) issued EITF Issue 00-19, “Accounting for Derivative Financial Instruments Indexed to and Potentially Settled in, a Company’s Own Stock,” (“EITF 00-19”) which requires freestanding contracts that are settled in a company’s own stock, including common stock warrants, to be designated as an equity instrument, asset or a liability. Under the provisions of EITF 00-19, a contract designated as an asset or a liability must be carried at fair value on a company’s balance sheet, with any changes in fair value recorded in earnings. A contract designated as an equity instrument must be included within equity, and no fair value adjustments are required. In accordance with SFAS133 and EITF 00-19, we determined that several of the outstanding warrants to purchase our common stock and the embedded conversion feature and certain other features of several of our financial instruments should be separately accounted for as assets or liabilities. Our financial statements reflect the fair value of these warrants and the conversion and other embedded derivatives features on our balance sheet and the unrealized changes in the values of these derivatives in our consolidated statements of operations as “Gain (loss) on derivative liability.” As the notes which included derivatives were paid or converted during the quarter, there is no derivative liability at year end 2006. 20 Table of Contents Net Loss Per Share Data— Basic and diluted net loss per common share are presented in conformity with the SFASNo.128, “Earnings Per Share”. Diluted net loss per share is the same as basic net loss per share as the inclusion of outstanding warrants until their exercise would be anti-dilutive. Reclassifications— Certain previously reported amounts have been reclassified to conform to the current presentation. Use of Estimates— The preparation of financial statements in conformity with generally accepted accounting principles requires management to make certain estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Impairment of Long-Lived Assets— In accordance with Statement of Financial Accounting Standards No.144 “Accounting for the Impairment or Disposal of Long-Lived Assets”, Earth reviews the carrying value of its long-lived assets annually or whenever events or changes in circumstances indicate that the historical cost-carrying value of an asset may no longer be appropriate. Earth assesses recoverability of the carrying value of the asset by estimating the future net cash flows expected to result from the asset, including eventual disposition. If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset’s carrying value and fair value. Recent Accounting Pronouncements On February16, 2006 the FASB issued SFAS155, “Accounting for Certain Hybrid Instruments,” which amends SFAS133, “Accounting for Derivative Instruments and Hedging Activities,” and SFAS140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.”
